         Case 4:17-cv-40068-TSH Document 55 Filed 08/28/19 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
AEGIS SECURITY INSURANCE                )
COMPANY,                                )         CIVIL ACTION
                                        )
                  Plaintiff,            )         NO. 17-40068-TSH
                                        )
                   v.                   )
                                        )
M.E. SMITH, INC. MARK E. SMITH, and )
WENDY H. SMITH,                         )
                                        )
                   Defendants.          )
______________________________________ )

     ORDER AND MEMORANDUM ON PLAINTIFF’S MOTION FOR SUMMARY
                     JUDGMENT (Docket No. 23)

                                         August 28, 2019

       Aegis Security Insurance Company (“Plaintiff”) filed this action asserting several claims

against M.E. Smith, Inc. (“M.E. Smith”) and Mark E. Smith and Wendy H. Smith (“Defendants”)

in connection with its issuance of surety bonds to M.E. Smith and an indemnity agreement with

Defendants. Plaintiff now moves for summary judgment. (Docket No. 23). For the reasons stated

below, Plaintiff’s motion is granted.

                                           Background

       Defendants failed to submit “a concise statement of the material facts of record as to which

it is contended that there exists a genuine issue to be tried, with page references to affidavits,

depositions and other documentation.” Local Rule 56.1.           Therefore, because “Defendants

interposed no objection to [Aegis’s] Statement of Material Facts[,] . . . [it] is deemed admitted as

true in its entirety.” Fid. & Guar. Ins., 2010 WL 4183879, at *3; see also Stonkus v. City of

Brockton Sch. Dep’t, 322 F.3d 97, 102 (1st Cir. 2003) (citing Local Rule 56.1 and deeming
          Case 4:17-cv-40068-TSH Document 55 Filed 08/28/19 Page 2 of 6



admitted material facts that the nonmovant failed to controvert); Ayala–Gerena v. Bristol Myers–

Squibb Co., 95 F.3d 86, 95 (1st Cir. 1996) (“Appellants’ failure to provide a separate statement of

disputed facts resulted in the district court’s taking of Appellees’ statement of uncontested facts as

admitted.”).

       On or about November 9, 2015, the Defendants executed an Indemnity Agreement in favor

of Plaintiff to induce Plaintiff to issue surety bonds to M.E. Smith. Pursuant to the Indemnity

Agreement,

       The principal and Indemnitors shall exonerate, hold harmless, indemnify and keep
       indemnified the Surety from and against any and all claims, demands and liability
       for losses, costs, damages, and expenses of whatsoever kind or nature, (including
       but not limited to interest, court costs, counsel fees, and/or investigative costs), and
       from and against any and all other such losses and expenses which the Surety may
       sustain or incur: (i) by reason of having executed or procured the execution of
       Bonds; (ii) by reason of the failure of the Principal or any one or more of the
       Indemnitors to perform or comply with any of the covenants, terms, or conditions
       of this Agreement; (iii) in enforcing any of the covenants or terms of this
       Agreement; (iv) in making any investigation, obtaining or attempting to obtain a
       release, or recovering or attempting to recover losses, expenses, or unpaid Bond
       premium in connection with any Bond; or (v) in prosecuting or defending any
       action or claim in connection with any Bond, whether the Surety, at its sole option,
       elects to employ its own counsel or permits or requires the Principal to make
       arrangements for the Surety’s legal representation.

Docket No. 25-2 ¶ 3(a). The Indemnity Agreement further provides:

       In the event of any payment by the Surety, the Principal and Indemnitors further
       agree that in any accounting between the Surety and the Principal and Indemnitors,
       or any one or more of them, the Surety shall be entitled to reimbursement for any
       and all payments, disbursements and advances made by it in good faith in and about
       the matters contemplated by this Agreement under the belief that it is or was liable
       for the sums and amounts so disbursed, or that it was necessary or expedient to
       make such disbursements, whether or not such liability, necessity, or expediency
       existed; and that any vouchers, affidavits, or other evidence of any such payments
       made by the Surety shall be prima facie evidence of the propriety and fact of any
       payment and amount of the liability therefore to the Surety. In addition to the
       payments to be made to the Surety as set forth above, the Principal and Indemnitors
       agree to pay the Surety expenses (including but not limited to, court costs and
       counsel fees) and interest on all disbursements made by Surety as a consequence of
       the execution of one or more Bonds, at the rate of two percent above the then prime

                                                  2
              Case 4:17-cv-40068-TSH Document 55 Filed 08/28/19 Page 3 of 6



        rate of interest . . . as calculated from either the date of issuance by the Surety of
        the Bond, or from the date of each disbursement by the Surety, at the sole discretion
        of the Surety.

Id. ¶ 3(c).

        In reliance on this agreement, Plaintiff issued payment and performance surety bonds to

M.E. Smith guaranteeing its performance in connection with multiple construction projects.

Thereafter, Plaintiff received claims on the bonds from M.E. Smith’s subcontractors and material

furnishers alleging that they were not fully paid for materials and services. (Docket No. 24 ¶ 12). 1

                                           Legal Standard

        Rule 56 of the Federal Rules of Civil Procedure provides that the court shall grant summary

judgment if the moving party shows, based on the materials in the record, “that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56. A factual dispute precludes summary judgment if it is both “genuine” and “material.”

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). An issue is “genuine” when the

evidence is such that a reasonable factfinder could resolve the point in favor of the nonmoving

party. Morris v. Gov’t Dev. Bank of Puerto Rico, 27 F.3d 746, 748 (1st Cir. 1994). A fact is

“material” when it might affect the outcome of the suit under the applicable law. Id.

        The moving party is responsible for “identifying those portions [of the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). It can meet its burden either by “offering evidence to disprove an

element of the plaintiff’s case or by demonstrating an ‘absence of evidence to support the

nonmoving party's case.’” Rakes v. United States, 352 F. Supp. 2d 47, 52 (D. Mass. 2005), aff'd,

442 F.3d 7 (1st Cir. 2006) (quoting Celotex, 477 U.S. at 325). Once the moving party shows the


1
  M.E. Smith has filed for bankruptcy and the claims against it are consequently stayed pending resolution
its bankruptcy petition. See 11 U.S.C. § 362.

                                                    3
          Case 4:17-cv-40068-TSH Document 55 Filed 08/28/19 Page 4 of 6



absence of any disputed material fact, the burden shifts to the non-moving party to place at least

one material fact into dispute. Mendes v. Medtronic, Inc., 18 F.3d 13, 15 (1st Cir. 1994) (citing

Celotex, 477 U.S. at 325). When ruling on a motion for summary judgment, “the court must ‘view

the facts in the light most favorable to the non-moving party, drawing all reasonable inferences in

that party's favor.’” Scanlon v. Dep't of Army, 277 F.3d 598, 600 (1st Cir. 2002) (quoting Barbour

v. Dynamics Research Corp. 63 F.3d 32, 36 (1st Cir. 1995)).

                                              Discussion

                                            1. Choice of Law

        A federal court sitting in diversity applies the substantive law of the forum state, including

that forum’s choice-of-law principles. Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496

(1941). Where the parties contractually agree to which forum’s laws govern, however, “a federal

court sitting in diversity is free, if it chooses, to forgo independent analysis and accept the parties’

agreement.” Borden v. Paul Revere Life Ins. Co., 935 F.2d 370, 375 (1st Cir. 1991). The Court

will do so here.      Accordingly, the Court will proceed to assess Plaintiff’s claims under

Pennsylvania law. See Docket No. 25-2 ¶ 21 (“This Agreement shall be subject to and construed

under the laws of the Commonwealth of Pennsylvania . . . .”).

                                2. Application of Pennsylvania Law

        Under Pennsylvania law, “a surety agreement is a contract and its language determines the

surety’s rights and liabilities.” Board of Trustees, Roofers Loc. No. 30 Combined Welfare Fund v.

Int’l Fidelity Ins. Co., 63 F. Supp. 3d 459, 465 (E.D. Penn. 2014) (citing Beckwith Machinery Co.

v. Nat’l Union Fire Ins. Co. of Pittsburgh, 890 A.2d 403, 406 (Pa. Super. Ct. 2005)). Accordingly,

“[t]he primary determinants of a surety’s liability are the intent and meaning of the bond




                                                   4
             Case 4:17-cv-40068-TSH Document 55 Filed 08/28/19 Page 5 of 6



instrument. A written contract that is clear and unambiguous may be interpreted by the court as a

matter of law.” Id. (citation omitted).

        The indemnity agreement in this case contains a prima facie evidence clause, see Docket

No. 25-2 ¶ 3(c), which are typically enforced by courts. See, e.g., Int’l Fidelity Ins. Co. v. Anchor

Environmental, Inc., 2008 WL 1931004, at *4 (E.D. Penn. 2008) (applying Pennsylvania law and

enforcing prima facie clause). “Under a prima facie evidence clause, once a surety has submitted

the required documentation of payments, the burden shifts, under Federal Rule of Civil Procedure

56, to the principal to prove the existence of a genuine issue of material fact.” Id. Because the

parties were bound by a “good faith” standard, see Docket No. 25-2 ¶ 3(c), Defendants must

demonstrate bad faith or fraud by Plaintiff in order to avoid payment. Int’l Fidelity, 2008 WL

1931004, at *4; see also Fallon Elec. Co. v. Cincinnati Ins. Co., 121 F.3d 125, 129 (3d Cir. 1997)

(“[W]hat an indemnitor must demonstrate to escape liability . . . depends on the precise language

used in the agreement.”).

        Plaintiff has proffered evidence of its losses, namely itemized statements of each payment

that are sworn to in a declaration by Jo Ann Kerwin, a claims specialist. See Kerwin Aff.; Docket

No. 25-3. Thus, Plaintiff has met the prima facie standard. The burden consequently shifts to

Defendants to proffer evidence of a genuine issue of material fact regarding their liability to

Plaintiff.

        In short, Defendants have failed to do so. Defendants only argue that Plaintiff has not

provided evidence substantiating amounts owed and that pending payments might not become due.

See Docket No. 36, at 2-3. First, as noted above, the evidence proffered is enough to meet the

prima facie standard. Regarding the pending claims, the agreement contains a collateral security

provision, which provides that Plaintiff is entitled to collateral security sufficient to cover its



                                                 5
          Case 4:17-cv-40068-TSH Document 55 Filed 08/28/19 Page 6 of 6



potential liability. See Docket No. 25-2 ¶ 3(b). Accordingly, this argument also fails. Cf. Am.

Motorists Ins. Co. v. Pennsylvania Beads Corp., 983 F. Supp. 437, 440 (S.D.N.Y. 1997)

(“Defendant’s characterization of the practical effect of the Indemnity Agreement is entirely

accurate. Indeed, the very purpose of the Agreement is to provide plaintiff with collateral security

before it is required to discharge any potential . . . liability.”).

                                               Conclusion

        For the reasons stated above, Plaintiff’s motion (Docket No. 23) is granted. Accordingly,

it is ordered:

        1. Defendants shall indemnity Plaintiff in the amount of $503,614.65 for losses

            incurred plus 6.7 percent interest from May 1, 2018. 2

        2. Defendants shall post collateral with Plaintiff in the amount of $58,513.93 for

            Plaintiff’s pending claims.

SO ORDERED

                                                                                /s/ Timothy S. Hillman
                                                                             TIMOTHY S. HILLMAN
                                                                                   DISTRICT JUDGE




2
  Plaintiff requests this Court assess interest at 6.7 percent per annum calculated from May 1, 2018. See,
e.g., Docket No. 25, at 5. Pursuant to the agreement, Plaintiff is entitled to assess interest at two percent
above the then prime rate “as calculated from either the date of issuance by [Plaintiff] of the Bond, or from
the date of each disbursement by [Plaintiff], at the sole discretion of [Plaintiff].” Docket No. 25-2 ¶ 3(c).
On April 2, 2018, Plaintiff disbursed $135,000 to Xylem Dewatering. Kerwin Aff. ¶ 18 n.1. At that time,
the prime interest rate was 4.75%. Id.

                                                     6
